DETAILED ACTION
This action is in response to the application filed 12/2/2021.
Claims 1-9 have been submitted for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codrington et al. (US 2017/0220546), hereinafter Codrington, in view of Zdenek (US 7,984,371).

As per claim 1, Codrington teaches the following:
a method for facilitating private drafting, (see abstract, collaboration), the method comprising: 
displaying, on a computing device of a first user, a document including a table comprising a plurality of cells, wherein at least one of the cells is governed by a formula and wherein the first user is one of a plurality of users collaborating on the document.  As Codrington shows in Fig. 71, a collaborative document may be that of a spreadsheet (table) that includes a plurality of cells.  Further see paragraph [0098] of collaboration on a document by one or more users;
maintaining an interval-based dependency graph comprising a plurality of nodes, such that each node of the graph represents a range of locations on the table on which at least one formula depends; 
receiving, from the first user, a request to edit the table in a draft mode.  As Codrington teaches in paragraph [0119], and corresponding Fig. 14, a portion 1424 has been selected for editing, whereby an editing frame is utilized (draft mode).  Codrington shows similar editing frames in Fig. 71 in relation to a spreadsheet; 
in response to the edit request, creating a copy of at least a portion of the dependency graph to manage editing instructions in the draft mode.  As Codrington further teaches in paragraph [0119], original text box 1426 appears in the revision panel 1418 along with a linked revision text box 1426 (copy managing editing instructions); 
receiving, from the first user, an edit for the table in the draft mode.  As Codrington teaches in paragraph [0119], the user may start editing the original text either in the linked revision text box or through the selected portion of the document panel portion; 
displaying a result of the edit on the computing device of the first user but not on computing devices of other users of the plurality of users.  As Codrington further teaches in paragraph [0119], results of a user’s edits are displayed to the user, but are not displayed to others until a commit button 1429 is selected; 
storing, in an additional node of the copy of the portion of the dependency graph, an editing instruction that represents the edit by the first user.  As Codrington further teaches in paragraph [0119], the edits are stored and displayed as “Rev 1”;
receiving, from the first user, a request to publish the edit.  As Codrington further teaches in paragraph [0119], results of a user’s edits are displayed to the user, but are not displayed to others until a commit button 1429 is selected; and 
in response to the request to publish the edit, merging the copy of the portion of the dependency graph with the dependency graph, and displaying the result of the edit on the computing devices of the other users of the plurality of users.  As Codrington further teaches in paragraph [0119], upon the user selecting the commit button 1429, the edits are displayed to others as “Rev 1” 1428 in Fig. 16.  As may be seen in Fig. 16, Rev 1 is shown as a new node within an editing tree (merged with mainline tree).
However, Codrington does not explicitly teach of the use of formulas and dependency graphs for tables.  In a similar field of endeavor, Zdenek teaches of a method of editing a spreadsheet, where the spreadsheet may include formulas (see abstract).  Zdenek further teaches in column 2, lines 48-67, that formulas of a spreadsheet may be presented as a dependency graph where nodes represent operators and values of referenced cells presented as compound hierarchies.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the collaborative spreadsheet of Codrington with the dependency graph for editing of Zdenek.  One of ordinary skill would have been motivated to have made such modification because as Zdenek teaches in column 1, lines 41-53, such dependency graphs benefit a user in being able to visualize.

Regarding claim 2, modified Cordington teaches the method of claim 1 as described above.  Cordington further teaches the following:
in response receiving the edit request, displaying, on the computing device of the first user and the computing devices of the other users, an indicator to indicate that the table is being edited in the draft mode.  As Cordington shows in Fig. 16, an editing interface designates to an editing user what section they are editing.  Cordington further teaches in paragraph [0133], that indicators may visually present when action items are being done.

Regarding claim 3, modified Cordington teaches the method of claim 2 as described above.  Cordington further teaches the following:
removing the indicator after receiving the request to publish the edit.  As Codrington teaches in paragraph [0133], indicators are displayed while an item is not accessible.  Cordington further teaches in paragraph [0119], that an edited portion will become accessible to others upon an editing user selecting the commit button.  Therefore, Cordington at least suggests that the indicator would cease to display upon the editing user selecting the commit button, as the portion will become accessible to others.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the collaboration method of Trebas with the indicators of Cordington.  One of ordinary skill in the art would have been motivated to have made such modification because as Codrington teaches in paragraph [0133], such indicators benefit users in allowing the users to visualize which items are not currently accessible for editing due to others presently editing those one or more items.

Regarding claim 4, modified Cordington teaches the method of claim 1 as described above.  Cordington further teaches the following:
while the table is in the draft mode, preventing the other users of the plurality of users from editing the table.  As Cordington teaches in paragraph [0119], “while more than one user may edit different portions of the document concurrently, the exact same text portions as partial or full items of the document are not able to be edited simultaneously by different users.

Regarding claim 9, modified Cordington teaches the method of claim 1 as described above.  Cordington further teaches the following:
while the first table is in the draft mode, receiving, from the first user, a request to add a second user of the plurality of users to the draft mode; and in response to the request to add the second user to the draft mode, allowing the second user to make edits to the first table in the draft mode.  As Cordington teaches in paragraph [0139], outside users may be invited to review and edit content.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordington in view of Zdenek as applied to claim 1 above, and further in view of Wisniewski (US 6,460,059).

Regarding claim 7, modified Cordington teaches the method of claim 1 as described above.  However, Cordington does not explicitly teach of displaying indications of a second user editing a second table to reference the first.  In a similar field of endeavor, Wisniewski teaches of a method for editing spreadsheets (see abstract).  Wisniewski further teaches the following:
the table in the draft mode is a first table in the document, the method further comprising: receiving, from a second user of the plurality of users, an edit to a second table included in the document, wherein the second table is not in the draft mode and the edit to the second table includes a reference to the first table; and in response to receiving the edit to the second table, displaying, on the first table, an indication that the first table is referenced by another table.  As Wisniewski teaches in the abstract, particular cells of a spreadsheet may give visual indications based on a selected cell, whether those particular cells are dependent upon or depended from the selected cell.  Upon the modification of Cordington in view of Wisniewski, modifications of cells in a collaborative spreadsheet of Cordington would result the indication display of Wisniewski.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the collaborative environment of Cordington with the dependency indications of Wisniewski.  One of ordinary skill would have been motivated to have made such modification because as Wisniewski teaches in column 1, lines 53-62, such indications allow a user to see how cells interact.  One of ordinary skill would have further seen the benefit of the modification in that a first user would be alerted to changes made by a second user that may in some way interact on a spreadsheet in which the first user is editing.

Regarding claim 8, modified Cordington teaches the method of claim 1 as described above.  However, Cordington does not explicitly teach of displaying indications of table references.  In a similar field of endeavor, Wisniewski teaches of a method for editing spreadsheets (see abstract).  Wisniewski further teaches the following:
the table in the draft mode is a first table in the document and the edit for the table in the draft mode includes a reference to a second table in the document, wherein the second table is not in the draft mode, the method further comprising: prior to receiving the request to publish the edit, displaying, on the computing devices of the other users of the plurality of users, an indication that the second table is referenced by another table.  As Wisniewski teaches in the abstract, particular cells of a spreadsheet may give visual indications based on a selected cell, whether those particular cells are dependent upon or depended from the selected cell.  Upon the modification of Cordington in view of Wisniewski, modifications of cells in a collaborative spreadsheet of Cordington would result the indication display of Wisniewski.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the collaborative environment of Cordington with the dependency indications of Wisniewski.  One of ordinary skill would have been motivated to have made such modification because as Wisniewski teaches in column 1, lines 53-62, such indications allow a user to see how cells interact.  One of ordinary skill would have further seen the benefit of the modification in that a first user would be alerted to changes made by a second user that may in some way interact on a spreadsheet in which the first user is editing.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hawking (US 2009/0182763), paragraph [0057], “merging” changes with table to master table data.
Vogel et al. (US 2014/0281870), change notification for spreadsheets.
Simon et al. (US 2016/0162461), method for handling simultaneous edits to a collaborative spreadsheet.
Coblenz et al. (US 2016/0041963), maintaining changes in a collaborative spreadsheet for undo functionality.
Vogel et al. (US 10,140,269), allowing users to see effects of changes to a spreadsheet before committing (draft mode).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175



						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175